DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Publication 20200099812 A1) in view of Tokuma (US Patent 10,782,639).
With regards to claim 1, Ishii discloses an image reading apparatus, comprising: 
a detector (210) in a main scanning direction of a recording medium by an image forming apparatus ([0055-0056]), 
wherein the detector has a detection range equal to or shorter than a width of the recording medium in the main scanning direction (FIG. 3; [0069]).
Tokuma teaches an image reading apparatus comprising a sensor (700; col. 13, lines 11-28) similar to Ishii ([0064, 0068]; Ishii).  Tokuma further teaches the sensor detects positions of a plurality of images for detection formed in different positions (col. 13, lines 11-28).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the measurement (and processing such measurement) as taught by Tokuma using the sensor of Ishii to maintain high measuring accuracy (col. 1, lines 51-54; Tokuma). 
With regards to claim 2, Ishii, as combined with Tokuma, teaches (citations to Ishii) the image reading apparatus according to claim 1, wherein the detection range is equal to or shorter than the width of the recording medium that is largest possible among a plurality of the recording mediums available for the image forming apparatus (FIG. 3, [0069]).
With regards to claim 3, Ishii, as combined with Tokuma, teaches (citations to Ishii)the image reading apparatus according to claim 1, wherein the detector (210) is placed striding across one end of the recording medium in the main scanning direction ([0069]; FIG. 3).
With regards to claim 4, Ishii, as combined with Tokuma, teaches (citations to Tokuma unless specified otherwise)  the image reading apparatus according to claim 3teaches the image reading apparatus further comprising a hardware processor (FIG. 3) that calculates a distance (i.e. distance “C”; FIG. 8A-8B) between the one end and each of the plurality of images for detection in the main scanning direction (see col. 14, section “Feedback of Double-side Registration”).
With regards to claim 5, Ishii, as combined with Tokuma, teaches (citations to Tokuma) the image reading apparatus according to claim 4, wherein the hardware processor (FIG. 3) calculates a distance (i.e. distance “D”; FIG. 8A-8B) between another end of the recording medium and each of the plurality of images for detection in a sub scanning direction (see col. 14, section “Feedback of Double-side Registration”).
With regards to claim 6, Ishii, as combined with Tokuma, teaches (citations to Tokuma) the image reading apparatus according to claim 4, wherein the hardware processor calculates, based on the calculated distance, an amount of misalignment from a pre-specified position of each of the plurality of images for detection (col. 14, line 51 to col. 15, line 27).
With regards to claim 7, Ishii, as combined with Tokuma, teaches (citations to Tokuma unless specified otherwise) image reading apparatus according to claim 1, wherein the plurality of images for detection are formed at three points (820; FIG. 8A-B) or more on at least one of a front surface and a back surface of the recording medium so as to be in different positions in at least one of the main scanning direction and a sub scanning direction (col. 14, line 51 to col. 15, line 27).
With regards to claim 8, Ishii, as currently combined with Tokuma, teaches the image reading apparatus according to claim 1, wherein the detector comprises: a first detector (210; Ishii) that detects the positions of the plurality of images (col. 13, lines 11-28; Tokuma) for detection formed on a front surface of the recording medium (FIG. 3; Ishii).  
However, Ishii, as currently combined with Tokuma, is silent regarding wherein the detector comprises: a second detector (702) that detects the positions of the plurality of images for detection formed on a back surface of the recording medium (FIG. 7, col. 13, lines 44-54).
Tokuma teaches the detector comprises: a first detector (701) that detects the positions of the plurality of images for detection formed on a front surface of the recording medium (FIG. 7); and a second detector (702) that detects the positions of the plurality of images for detection formed on a back surface of the recording medium (FIG. 7, col. 13, lines 44-54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Tokuma of utilizing an additional second detector to the image reading apparatus of Ishii, as previously combined with Tokuma (in claim 1), to obtain “average variations of the shapes and image positions per every sheet in order to obtain a high precision measurement results” (col. 13, lines 11-28; Tokuma).
With regards to claim 9, Ishii, as combined with Tokuma, teaches (citations to Ishii) an image forming apparatus (FIG. 1), comprising: 
an image former (including 7-9 and 17) that forms an image on a recording medium ([0050); and 
the image reading apparatus (see claim 1, above) according to claim 1, wherein the image reading apparatus performs detection for the positions of the plurality of images for detection formed on the recording medium by the image former ([0055]).
With regards to claim 10, Ishii, as combined with Tokuma, teaches (citations to Ishii) the image forming apparatus according to claim 9, wherein the image former changes a position of the image to be formed on the recording medium based on a result of the detection for the positions of the plurality of images for detection by the image reading apparatus ([0055]).
With regards to claim 11, Ishii, as combined with Tokuma, teaches (citations to Ishii) the image forming apparatus according to claim 10, wherein the image reading apparatus performs the detection, for each of a plurality of the recording mediums, for the positions of the plurality of images for detection, and the image former changes, for each of the plurality of recording mediums, the position of the image to be formed based on a result of the detection ([0055]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853